EXHIBIT 99.4 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The accompanying unaudited pro forma combined financial information of Pernix Therapeutics Holdings, Inc. (“Pernix” or the “Company”) is presented to illustrate the estimated effects of the acquisition of the pharmaceutical product line, Zohydro ER®, which closed on April 24, 2015 (the “acquisition”), the related financing to fund the acquisition, and certain other significant transactions on the historical financial position and results of operations of the Company. The unaudited pro forma combined financial statements are based upon and derived from and should be read in conjunction with the historical audited financial statements for the year ended December 31, 2014 and historical unaudited financial statements for the three months ended March 31, 2015 of the Company, and the historical unaudited Statement of assets acquired as of the March 31, 2015, historical audited Statement of revenues and direct expenses for the year ended December 31, 2014 and historical unaudited Statement of revenues and direct expenses for the three months ended March 31, 2015 of the Zohydro ER® product line. The unaudited pro forma combined balance sheet as of March 31, 2015 assumes that the acquisition and certain other significant transactions were completed on March 31, 2015. The unaudited pro forma combined statement of operations and comprehensive income (loss) for the year ended December 31, 2014 and three months ended March 31, 2015 assumes that the acquisition and certain other significant transactions were completed on January 1, 2014. The Company has determined that the acquisition of the pharmaceutical product line, Zohydro ER®, constitutes a business combination as defined by Accounting Standards Codification 805, Business Combinations (“ASC 805”). Under ASC 805, the assets acquired (there are no liabilities assumed) are recorded at their acquisition date fair values as described in the accompanying notes to the Statement of assets acquired of the Zohydro ER® product line included elsewhere in this Form 8-K/A. Any excess of the purchase price over the fair value of assets acquired is recognized as goodwill. Fair values of assets acquired are determined based on the requirements of ASC 820 Fair Value Measurements and Disclosures. The fair values of assets acquired are based on the preliminary estimates of fair values as of the acquisition date. The pro forma adjustments are preliminary and are based upon available information and certain assumptions, described in the accompanying notes to the unaudited pro forma combined financial statements that management believes are reasonable under the circumstances. Actual results may differ materially from the assumptions within the accompanying unaudited pro forma combined financial statements.Management believes the fair values recognized for the assets acquired are based on reasonable estimates and assumptions. Preliminary fair value estimates may change as additional information becomes available.There can be no assurance that the final determination will not result in material changes from these preliminary amounts. The unaudited pro forma combined financial statements have been prepared by management in accordance with the Article 11 of Regulation S-X, and is not necessarily indicative of the combined financial position or results of operations that would have been realized had the acquisition occurred as of the dates indicated, nor is it meant to be indicative of any anticipated combined financial position or future results of operations that the Company will experience after the acquisition. In addition, the accompanying unaudited pro forma combined statement of operations and comprehensive income (loss) does not include any pro forma adjustments to reflect operational efficiencies, expected cost savings or economies of scale which may be achievable or the impact of any non-recurring charges and one-time transaction related costs that result directly from the transaction.The historical consolidated financial information has been adjusted to give effect to pro forma events that are (1) directly attributable to the acquisitions, (2) factually supportable, and (3) with respect to the unaudited pro forma combined statement of operations and comprehensive income (loss), expected to have continuing impact on the combined results of operations. This unaudited pro forma combined financial information should be read in conjunction with: ● the Company’s historical audited financial statements and accompanying notes as of and for the year ended December 31, 2014 included in the Company’s annual report on Form 10-K, filed with the Securities Exchange Commission (SEC) on March 2, 2015; ● the Company’s historical unaudited financial statements and accompanying notes as of and for the three months ended March 31, 2015 included in the Company’s quarterly report on Form 10-Q, filed with the SEC on May 1, 2015; ● the Audited Statements of Assets Acquired and Statements Revenues and Direct Expenses of the Zohydro ER® product line and the accompanying notes for the years ended December 31, 2014 and 2013, included as Exhibit 99.2 to this Form 8-K/A; and ● the Unaudited Statement of Assets Acquired and Statements Revenues and Direct Expenses of the Zohydro ER® product line and accompanying notes for the three months ended March 31, 2015 and 2014, included as Exhibit 99.3 to this Form 8-K/A. 1 Description of acquisition On April 24, 2015, Pernix completed the acquisition of the pharmaceutical product line, Zohydro ER®, including an abuse-deterrent pipeline and all related intellectual property, and a specified quantity of inventory associated therewith, from Zogenix, Inc. (“Zogenix”).There were no other tangible or intangible assets acquired and liabilities assumed related to the Zohydro ER® product line from Zogenix. The total purchase price consisted of an upfront cash payment of $80.0 million including a deposit of $10.0 million in an escrow fund, stock consideration of $11.9 million issued in common stock of Pernix, $0.9 million for specified quantity of inventory, and regulatory and commercial milestones of up to $283.5 million including a $12.5 million milestone payment upon approval of ZX007 abuse-deterrent extended-release hydrocodone tablet and up to $271.0 million in potential sales milestones if the Zohydro ER® product line achieve certain agreed-upon net sales targets. Zohydro ER® is an extended-release form of hydrocodone indicated for the management of pain severe enough to require daily, around-the-clock, long-term opioid treatment and for which alternative treatment options are inadequate. Zohydro ER® does not contain acetaminophen, unlike many immediate-release hydrocodone products, such as Vicodin and Lortab, reducing the risk for potential liver toxicity due to overexposure of acetaminophen. The active ingredient, hydrocodone, is the most commonly prescribed opioid in the U.S., with over 114 million prescriptions in 2014. The Federal Drug Administration (“FDA”) approved the NDA for Zohydro ER® in October 2013 and the product was launched in March 2014. The estimated effects of the acquisition of product line, Zohydro ER® and related financing are presented under pro forma adjustments column in the unaudited pro forma combined balance sheet and unaudited pro forma combined statement of operations and comprehensive income (loss). Description of certain other significant transactions On August 19, 2014, the Company executed an Indenture and issued $220.0 million in aggregate principal of 12% Senior Secured Notes due in 2020. On April 13, 2015, the Company amended the Indenture to change the covenant related to overall debt limit to permit the Company to incur additional debt in an amount not to exceed the lesser of (a) $42.2 million, and (b) $67.5 million less the outstanding aggregate principal amount of the Company's 8.00% Convertible Senior Notes due 2019. The additional debt limit enabled the Company to incur additional debt to finance the acquisition.The Company paid each Noteholder a consent fee in cash equal to 1% of the principal amount of any Notes properly consented to the Amended Indenture. On February 21, 2014, the Company issued 8% Convertible Senior Notes due 2019 in aggregate principal amount of $65.0 million. The terms of the Notes allowed the Company to convert the Notes into the Company’s common stock at conversion price of $3.60 per share at any time prior to the close of business on the business day immediately before February 15, 2019. On April 16, 2015, the Company converted the full principal amount of the Notes at the conversion price of $3.60 per share and issued additional shares equal to the fair value of 30% of the outstanding principal amount of the Notes to induce this conversion. These transactions are not directly related to the acquisition of product line, Zohydro ER® but were necessary to enable the Company to incur additional debt to finance the acquisition. Management believes that excluding the estimated effects of these significant transactions would not present a true and fair view of the unaudited pro forma combined balance sheet and unaudited pro forma combined statement of operations and comprehensive income (loss). Therefore, the estimated effects of these significant transactions are presented separately, as ‘other adjustments’, from the pro forma adjustments related to the acquisition and the related financing as these transactions are not directly related to the acquisition of product line, Zohydro ER®. 2 PERNIX THERAPEUTICS HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET AS OF MARCH 31, 2015 (In thousands) Pernix Historical Other Adjustments Pernix Historical, As Adjusted Zohydro ER® Historical Pro forma Adjustments Pernix Pro forma, As Adjusted ASSETS Current assets Cash and cash equivalents $ $ $ $
